Title: To James Madison from Jacob Wagner, 24 August 1803
From: Wagner, Jacob
To: Madison, James


Dear Sir
Department of State 24 Augt. 1803.
Your letter of the 19th. respecting Mr. Burnley was duly received and complied with; and this day another without date is come to hand, in consequence of which I enclose a copy of one side of Mr. Livingston’s cypher which will suffice for your present object: By the next post I shall transmit the other side. I have dispatched Mr. Derieux.

Altho’ the Collector of Norfolk was requested to transmit a copy of his report respecting the Josephine to the President at Monticello, yet as in his letter to the Secretary of the Treasury he does not mention his having done so, I have thought it best to forward a copy of it to you.
In transmitting to you Mr. Gore’s letter I cannot help remarking that I should not have expected from Mr. King’s experience such a mistake as is exhibited by his omission to leave a locum-tenens, which is the right and duty of every minister unless otherwise directed.
I have put Mr. Jay’s letter into the bundle only for the sake of the last paragraph. Permit me to refer you to the endorsement on Mr. Beveridge’s letter. Mr. Pinckney has said nothing respecting its subject in answer to the instructions sent him, which were to the effect that it was an antiquated claim not to be strenuously pressed but to be preferred for experiment on some favourable occasion. With the greatest respect Your faithful sert.
Jacob Wagner
P.S. I forwarded Mr. Munroe’s cypher a day or two after your departure
 

   
   RC (DLC). Docketed by JM.



   
   Letter not found, but see Reuben Burnley to JM, 17 Aug. 1803.



   
   Letter not found, but JM no doubt wrote Wagner on or about 21 Aug. for the State Department code with which to decipher Livingston’s letters (see JM to Jefferson, 21 Aug. 1803).



   
   For the “illegal importation of colored persons” in the brig Josephine, see the report of William Davies to Gallatin, 15 Aug. 1803, and also the letters to Davies from Littleton Waller Tazewell, 9 Aug., and Robert B. Taylor, 10 Aug. (DNA: RG 59, NFL, France, vol. 1).



   
   Christopher Gore to JM, 4 June 1803.



   
   Locum-tenens: one who holds the place of another.



   
   Letter not found.



   
   Letter not found, but for Beveridge’s claim, see PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 2:52 n. 2.


